Citation Nr: 0009822	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This matter initially came to the Board of Veterans' 
Appeals (Board) from a July 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim of service 
connection for PTSD.  A notice of disagreement, including a 
request for a hearing before a hearing officer at the RO, was 
submitted in November 1992.  A statement of the case was 
issued in December 1992.  In January 1993, the veteran filed 
his substantive appeal, and included a request for a personal 
hearing before a member of the Board.  In February 1993, the 
veteran appeared and testified before a hearing officer at 
the RO.  As per his request, the veteran was afforded a 
hearing before a member of the Board, but he failed to appear 
for the scheduled hearing in January 1997.  The Board 
remanded this case in January 1997 and April 1999 for further 
development. 


FINDING OF FACT

The veteran does not have PTSD.

CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The enlistment examination and medical history reports of 
July 1965, as well as the January 1968 separation and medical 
history reports, are negative with regard to any psychiatric 
disorders or complaints.  The treatment records show that in 
August 1965, the veteran was treated for hyperventilation 
syndrome.  In December 1967, he sought help for nervousness.  

The veteran's service records do not indicate that he 
received awards or decorations associated with combat 
service.  The veteran was in Vietnam from September 1966 to 
August 1967, and was with HHT 1st Sqdn 10th Cav 4th InfDiv.  
During his period of service in Vietnam, the veteran was a 
switchboard operator, motor messenger, and radio mechanic.  
The Vietnam Counteroffensive Phase II is listed as a campaign 
in the veteran's service records.  

A diagnosis of PTSD appears in a June 1988 VA treatment note.  
It was also mentioned that the veteran was to participate in 
group therapy sessions.  Other VA records show that the 
veteran was admitted to a psychiatric ward in July 1991.  The 
report reflects a diagnosis of PTSD, and his history of 
alcohol and drug abuse was noted.  References to PTSD group 
therapy appear in VA records dated in 1992.

In 1992, the veteran provided a written statement describing 
events that he claims to have witnessed in Vietnam during his 
period of active duty.  He reported that he was involved in 
several deaths of POWs.  He had to retrieve bodies from a 
chopper crew that had been shot down, and had to place the 
body parts in body bags.  He named the sergeant that was on 
duty with him at the time of this incident, and that this 
individual was responsible for the deaths of two small 
children.  

The veteran was afforded a VA examination in May 1992.  At 
that time, the examiner diagnosed explosive personality 
disorder, and indicated that the condition was in remission 
and that he was on medication.  The examiner commented that 
since the veteran had been attending PTSD groups and told 
that his problems are due to Vietnam, he believes that they 
are and that it gives him a rationale for his violence.  
However, the examiner felt that his symptoms were not 
consistent with PTSD and suspected that he may have some sort 
of episodic discontrol such as a seizure disorder overplayed 
on an extremely angry personality structure.  The examiner 
added that his total lack of remorse or guilt for his 
behavior is most consistent with an underlying personality 
tremendously.  The examiner pointed out that the veteran was 
treated for anxiety while in service, which could have to do 
with repressed rage.  The examiner did not sense any kind of 
manipulation or dishonesty that would indicate an antisocial 
personality.  The veteran appeared to be sincere in all he 
relayed to the examiner.  The examiner further noted that the 
veteran does not appear to have a well-developed superego or 
much ability to empathize with the feelings of others.  
Overall, he did not meet sufficient criteria to be given a 
diagnosis of PTSD.  

In a February 1993 letter, a team leader from the Vet Center 
reported that the veteran was initially seen at that facility 
in December 1981, at which time he was manifesting classic 
symptoms of PTSD.  He had been receiving treatment from that 
facility on a periodic basis, and has been in therapy since 
1990.  He opined that the veteran suffers from PTSD which is 
due to the veteran's combat experiences in Vietnam.  

In February 1993, the veteran testified before a hearing 
officer at the RO.  At that time, the veteran's 
representative requested that the veteran be afforded a VA 
examination because of conflicting evidence.  The letter from 
the Vet Center was submitted.  

The veteran testified that he believes that he has PTSD and 
that he has outbursts of anger, and that he has flashbacks.  
Prior to service, he did not have problems with his temper 
and that he started having outbursts within the year after 
his return from Vietnam.  During the hearing, he described 
the events involving removing the bodies from the helicopter 
wreckage.  He also mentioned that once when out on a search 
and seizure mission in a village, there was small arms fire 
around and they could hear sounds in the bushes.  They turned 
around, fired and two children came out and fell down.  While 
driving a personnel carrier, the veteran hit several men.  
The veteran also referred to the treatment they gave the POWs 
that they captured, and that they were subject to mortar 
attacks.  He was originally a radio mechanic and later became 
a personnel driver, which required him to spend time out in 
the field.  

The veteran was afforded a VA examination in May 1993, which 
was conducted by a panel of two psychiatrists.  Both 
examiners reviewed the claims folder.  Regarding the 
diagnosis of explosive personality disorder made in 1992, it 
was found that in many ways, the veteran presented with a 
history which was quite consistent with that diagnosis, but 
pointed out that such a disorder usually begins prior to age 
18 and that was not the case given the information provided 
by the veteran.  It was indicated that it would be useful to 
obtain his school records to verify that he did not have 
problems with aggressive behavior prior to being in Vietnam.  
If that could be verified, then the diagnosis of PTSD could 
be considered.  It was determined that the veteran reported a 
degree of trauma which perhaps could have been enough to 
cause symptoms of PTSD.  However, it was also found that the 
veteran's matter of fact way of discussing those events made 
it difficult to believe that he was so traumatized by them 
that they would produce the degree of symptoms he has 
suffered over the years.  At the time of the examination, the 
veteran had mentioned that the symptoms had improved and that 
his violent impulses have been controlled by medication.  He 
was satisfied with his work, involved in an ongoing social 
relationship.  Also, he complained of symptoms such as 
nightmares, inability to watch war-related movies, 
nervousness, insomnia and aversion to noise, and not wanting 
to be around people.  The examiners concluded that it is 
possible that the veteran suffers from mild, residual PTSD, 
and if so, the symptoms are much improved at that time.  They 
were unable to rule out a diagnosis of explosive personality 
disorder based on the evidence that they had, and that a 
record of adolescent functioning would be required in order 
to do so.  

In 1997, the veteran provided written statements describing 
events he claims to have witnessed in Vietnam during his 
period of active duty.  In his statement, the veteran 
reported that he and a sergeant, who he names, were sent to 
recover a helicopter that had gone down.  Upon inspection of 
the wreckage, they discovered bodies and had to pull them out 
of the wreckage, put them in body bags, and bring them back.  
He also mentioned that the pilot and copilot were still 
strapped in their seats, and their bodies were dismembered 
and burnt.  Also, when on patrol with the sergeant he 
mentioned, they were subject to mortar attacks.  

Psychological testing was accomplished in September 1997.  
Essentially, the results of the testing indicated that the 
veteran suffers from PTSD associated with his Vietnam 
experiences.  A diagnosis of chronic/severe PTSD was 
reported.  It was noted that the examination is geared to 
increase the understanding of the veteran's psychological 
problems.  It was noted that the various tests conducted 
indicated high combat exposure, as well as the manifestation 
of combat-related PTSD symptoms.  It was also found that the 
diagnosis of explosive personality disorder was erroneous, 
and that the veteran's impulses were driven by central 
psychological defects and disabilities in control 
capabilities due to previously undiagnosed and later 
diagnosed PTSD, and to associated substance use and abuse 
over the years.  

A VA examination was conducted in October 1998 by a panel of 
two examiners.  It was noted that the claims folder, 
including the psychological testing reports and service 
medical records, had been reviewed.  Both examiners 
interviewed the veteran.  It was found that the veteran had a 
rather unremarkable premilitary history, and that he had 
experiences during his time in Vietnam that he perceived as 
quite exciting and gratifying.  It was noted that while the 
particular description of the events seemed horrific, he did 
not experience them this way at the time.  Therefore, it was 
concluded that his experiences in Vietnam do not meet 
criterion A for the trauma listed in Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
It was mentioned that the veteran did start a pattern of drug 
and alcohol use that persisted for quite some time, and 
certainly after his release from active duty, he developed 
what could be best described as a mood disturbance, feeling 
chronically bored, having problems with sleep, and at times 
feeling depressed.  It did not appear that the severity of 
the symptoms would meet the criteria for major depression, 
and that it was most likely dysthymia.  It was further noted 
that the veteran did seem to have progressed quite a bit over 
the last eight years, and that he seemed to be functioning at 
a rather high level.  He has a professional job, a steady 
relationship, and is functioning quite well in the role of 
husband, parent and employee.  It was determined that at that 
time, the veteran did not have any symptoms of a psychiatric 
disorder.  The reported diagnoses included alcohol and 
marijuana use in remission, and dysthymia in remission.  

As per the Board's remand of 1999, another attempt was made 
to verify the veteran's stressors.  In an April 1999 letter, 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) provided copies of unit histories 
submitted by the 1st Squadron, 10th Calvary for 1966 to 1967.  
The histories document the locations, missions, operations 
and significant activities of the veteran's unit during his 
tour of duty in Vietnam.  The histories do reflect reports of 
mortar attacks and contact with the enemy, and there is 
mention of damage and destruction of helicopters.  

II.  Legal Analysis

As stated in the remands, the Board finds that the claim is 
well grounded since the claims folder contains treatment 
records that reflect a diagnosis of PTSD that had been 
related to inservice stressors.  Therefore, VA has a duty to 
assist a claimant in the development of facts pertinent to 
the veteran's claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  Here, the Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

As presented and discussed, diagnoses of PTSD appear in VA 
treatment records, including a 1991 hospitalization report.  
A diagnosis of PTSD was also reached after testing was 
conducted in September 1997, and the rationale for the 
conclusions was outlined in the report.  The diagnosis has 
been questioned, and some examiners have found that the 
veteran does not have PTSD (e.g., VA examination of May 
1992), while others are equivocal (e.g., "possible" PTSD, 
VA examination by panel of 2, May 1993).  In this case, the 
Board finds that the veteran's reported stressors have been 
verified.  The unit histories confirm that the veteran's unit 
was subject to mortar attacks and that helicopters had been 
destroyed, which is consistent with some of the stressors the 
veteran reported.  It is also clear that of the reports of 
record which reflect a diagnosis of PTSD, the condition has 
been linked to the veteran's service.  The only question 
remaining is whether the veteran in fact has PTSD, or in the 
legal context, whether it is at least as likely as not that 
he has PTSD.  See 38 U.S.C.A. § 5107(b).  For this reason the 
case was remanded in January 1997 for development including 
examination by a panel of 2.  

The Board finds the report of the October 1998 examination 
persuasive.  Echoing the reservations of the May 1993 panel 
of 2 examiners, the 1998 panel noted that, while the reported 
stressors were "horrific," the veteran did not experience 
them this way; that is, the stressors did not seem to affect 
him in the way that is found in PTSD.  In fact, this panel 
found no current symptoms of a psychiatric disorder.  Five 
years earlier, at a time much closer to the veteran's period 
of substance abuse and symptoms of what some thought to be an 
explosive disorder, the panel had found it "possible" that 
the veteran had "mild" PTSD.  With the passage of time and 
under further medical review, a panel now finds he has no 
PTSD at all.  The Board believes the rationale given for the 
October 1998 diagnosis, and finds it most likely that the 
veteran does not have PTSD.  Accordingly, the appeal is 
denied.

ORDER

Entitlement to service connection for PTSD is not 
established, and the appeal is denied.  

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

